Citation Nr: 0317168	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-08 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under Chapter 31, Title 38, United States Code, 
because of a serious employment handicap.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran's active service included periods of active duty 
from July 1951 to May 1956 and from December 1973 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Vocational Rehabilitation and Employment Division of the 
Denver, Colorado RO. 

In November 2002, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of this hearing 
is of record.

By an October 2002 statement, the veteran raised the issues 
of entitlement to service connection for a cervical spine 
disability as secondary to his service-connected back 
disability and whether new and material evidence has been 
received to reopen a claim for service connection for a 
cervical spine disability on a direct basis.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran was first notified of an award of service 
connection (for a combined disability evaluation of 40 
percent) in March 1978.

3.  The veteran's basic 12-year period of eligibility for 
vocational rehabilitation training under Chapter 31 expired 
in March 1990.

4.  The veteran has completed a Bachelor's degree and two 
Master's degrees, and has successfully maintained employment 
with Regis University since 1992 in a position compatible 
with his interests, aptitudes and abilities.  

5.  The veteran has been successful in overcoming any 
impairment to his employability.  

6.  The veteran does not have an employment handicap or a 
serious employment handicap.


CONCLUSION OF LAW

The criteria to establish the presence of a serious 
employment handicap pursuant to Chapter 31, Title 38, United 
States Code, for the purposes of extending the veteran's 
period of eligibility for benefits under this chapter are not 
met.  38 U.S.C.A. §§ 3101, 3103, 5107 (West 2002); 38 C.F.R. 
§§ 21.41, 21.42, 21.44, 21.52 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition, regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002)).  The liberalizing provisions of the 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statement of the case, an October 2001 
letter from the RO and the November 2002 travel Board 
hearing, the veteran has been informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire the RO to obtain such evidence on his behalf.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that the veteran has undergone VA 
vocational rehabilitation counseling to determine if he 
qualifies for vocational rehabilitation.  Neither the veteran 
nor his representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.



Factual Background

By rating decision dated in March 1978, the RO granted 
service connection for: residuals of a shell fragment wound 
(SFW) of the right chest, evaluated as 20 percent disabling; 
residuals of a SFW of the back, evaluated as 10 percent 
disabling; residuals of a SFW of the right abdomen, evaluated 
as 10 percent disabling; and residuals of a SFW of the left 
calf, evaluated as 10 percent disabling.  The veteran's 
combined disability evaluation was 40 percent.  The veteran 
was notified of the RO's decision later that same month.  

By rating decision dated in December 1988, the RO granted 
service connection for hearing loss of the left ear and 
residuals of a SFW of the right foot, both evaluated as 
noncompensable.  The RO also denied the veteran's claim for 
service connection for a cervical spine disability.  The 
veteran did not appeal this decision.

In September 2001, the veteran's application for vocational 
rehabilitation was received by the RO.  Thereafter, the 
veteran was informed that he would be required to report for 
VA  counseling.  

In December 2001, the veteran reported for counseling.  
According to his Counseling Record, the veteran completed 
high school, college, and graduate school.  He obtained a 
Bachelor's Degree in Business Administration.  In addition, 
he obtained a Master of Science degree in Business 
Administration and a Master of Arts degree in International 
Technology and Modernization.  The veteran reported that, 
from 1988 to 1991, he worked as a consultant, providing 
systems integration support on an Army intelligence project.  
From 1991 to 1992, he was employed at a company involved in 
recovering savings and loan losses.  He had a very high-level 
position, and was responsible for working with the computers 
to recover data.  Since 1992, the veteran has been employed 
as an adjunct professor in the Information Technology 
Department at Regis University.  He goes to various campuses 
to teach graduate and undergraduate computer information 
systems and business classes.  The veteran indicated that his 
current salary was $50,000.

The veteran reported that, in service, he was involved in a 
mine accident.  He continued to have some shell fragments in 
his body, and indicated that the areas affected by the shell 
fragments had become arthritic over time.  The veteran stated 
that, because of the arthritis, he had also had significant 
degeneration of the lumbar spine.  He complained of pain and 
limited range of motion in the lumbar spine.  He further 
complained of difficulty lifting, standing, and walking for 
extended periods of time.  The veteran indicated that he 
alternated positions during his teaching.

In sum, the vocational rehabilitation counselor concluded 
that the veteran did not present with an employment handicap.  
Although there were impairments to employability caused by 
the veteran's service-connected and nonservice-connected 
disabilities, he had overcome the effects of the impairment 
of employability.  The veteran had no measurable educational 
deficiencies.  He had completed both a Bachelor's degree and 
two Master's degrees.  It did not appear that he had 
encountered negative employer attitudes because of his 
disabilities, because the veteran had a long, steady work 
history.  He has worked as an adjunct professor since 1992; 
prior to that he held several high-level jobs in the business 
and computer fields.  The vocational rehabilitation counselor 
concluded that the veteran had overcome his impairments to 
employability; an employment handicap, serious or otherwise, 
was not found to exist.  

In December 2001, the veteran was notified of the denial of 
his claim.  He appealed that determination.  

By rating decision dated in September 2002, the RO granted an 
increased (40 percent) rating for the veteran's service-
connected residuals of a SFW of the back.  The veteran's 
combined disability evaluation was 60 percent.

In November 2002, the veteran testified during a travel Board 
hearing before the undersigned member of the Board.  At that 
time, the veteran stated that he had been employed as an 
adjunct professor for 10 years; he taught three courses a 
semester, which was considered full time.  In addition, the 
veteran testified that his cervical 


degenerative disc disease has resulted in myopathy involving 
both hands, as well as problems with his balance and 
mobility.  He indicated that he was unable to grade papers or 
write reports; he could only provide verbal responses.  The 
veteran further indicated that, because of these problems, it 
was his last day as an adjunct professor.  However, he was 
still going to remain on affiliate faculty roster at Regis 
University.  He stated that he was seeking vocational 
rehabilitation benefits in order to pursue a Ph.D. program in 
"distance learning," and then teach courses from his home 
computer.  The veteran stated that he was to undergo surgery 
on his cervical spine later that month.  He confirmed that, 
if this surgery was successful, he would return to teaching.

Analysis

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. § 3102(1)(A), (B); 38 
C.F.R. § 21.40(b).

An "employment handicap" means an impairment, resulting in 
substantial part from a disability described in section 
3102(1)(A) of this title, of a veteran's ability to prepare 
for, obtain, or retain employment consistent with the 
veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(1); 38 C.F.R. § 21.51(b).  Impairment is defined as 
restrictions on employability caused by the veteran's 
service-connected and nonservice-connected disabilities, 
negative attitudes toward the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c)(1).

An employment handicap does not exist when any one of the 
following conditions is present:

(i) The veteran's employability is not 
impaired; this includes veterans who are 
qualified for suitable employment, but do 
not obtain or retain such employment for 
reasons within their control;

(ii) the veteran's employability is 
impaired, but his or her service-
connected disability does not materially 
contribute to the impairment of 
employability; or

(iii) the veteran has overcome the 
effects of the impairment of 
employability through employment in an 
occupation consistent with his or her 
pattern of abilities, aptitudes and 
interests, and is successfully 
maintaining such employment.

38 C.F.R. § 21.51(f)(2).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  38 
C.F.R. § 21.51(c)(4).

The veteran's abilities to obtain or retain employment are 
not impaired if he or she has a history of current, stable, 
continuous employment.  38 C.F.R. § 21.51(e)(2), (3).

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. §  
3103(b)(3); 38 C.F.R. § 21.42(a).  As noted above, VA 
notified the veteran of the existence of a service-connected 
disability in March 1978; therefore, the veteran's basic 
period of eligibility ended in March 1990.  

However, 38 U.S.C.A. §  3103(c) permits a veteran to obtain 
Chapter 31 benefits after the basic 12-year statutory period 
of  eligibility provided by 38 U.S.C.A. § 3103(a) has expired 
if, on the basis of the veteran's particular employment 
handicap and need for vocational rehabilitation training, it 
is determined that (1) the veteran has a "serious employment  
handicap" and has not been previously rehabilitated to the 
point of employability, or (2) has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability and the veteran can meet one of the other 
stated conditions.  38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  
In the case at hand, he veteran has never been 
"rehabilitated" under the Chapter  31 program.

"Serious employment handicap" is defined as the significant 
impairment of the veteran's ability to obtain or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7); 38 C.F.R. § 21.52(b).  A 
veteran who has been found to have an employment handicap 
shall also be held to have a serious employment handicap if 
he has: (1) a neuropsychiatric service-connected disability 
rated at thirty percent or more disabling; or (2) any other 
service-connected disability rated at fifty percent or more 
disabling.  38 C.F.R. § 21.52(c).  The veteran does not meet 
the standard under 38 C.F.R. § 21.52(c).  

A finding of serious employment handicap may nevertheless be 
made when the veteran's service-connected disabilities have 
caused substantial periods of unemployment or unstable work 
history; as well as when the veteran has  demonstrated a 
pattern of maladaptive behavior which is shown by a history 
of withdrawal from society or continuing dependency on 
government income support programs.  38 C.F.R. § 21.52(e).

In this case, the veteran does not meet the criteria for a 
serious employment handicap.  As noted in the veteran's 
December 2001 Counseling Record, the medical evidence shows 
that the veteran does have certain restrictions imposed by 
both his service-connected and nonservice-connected 
disabilities, such as problems with prolonged sitting and 
standing.  However, he has overcome these restrictions and 
worked successfully as an adjunct professor since 1992.

In order for the veteran to show that he has a serious 
employment handicap, he must demonstrate that his service-
connected disability has caused substantial periods of 
unemployment or unstable work history and that he has a 
demonstrated pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  Clearly, 
this is not the case.  The record shows a steady work 
history.  The veteran has never had  substantial periods of 
unemployment or unstable work history  nor has he had a 
demonstrated pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or  continuing 
dependency on government income support programs.  

In sum, the veteran has earned a Bachelor's degree and two 
Master's degrees and has had a stable work history for  many, 
many years.  He has been employed in a field suitable to him 
for many years, by his own admission.  He is not seeking to 
leave physically demanding employment for sedentary 
employment.  Rather, he is seeking Chapter 31 benefits to 
obtain additional skills for his current employment.  His 
service-connected disabilities were not the cause for his 
lack of these skills.  

(Parenthetically, the Board notes that the veteran has 
submitted a claim for service connection for a cervical spine 
disability; this claim has not yet been adjudicated by the 
RO.  Even if the veteran were to be granted service 
connection for his cervical spine disability, a serious 
employment handicap would not be shown by the evidence of 
record.  The December 2001 Counseling Report is clear in 
that, while the veteran has both service-connected and 
nonservice-connected impairments to employability, he had 
overcome the effects of these impairments to employability.  
Furthermore, during the November 2002 travel Board hearing, 
the veteran testified that he was to undergo cervical spine 
surgery later that month;  however, he was still going to 
remain on affiliate faculty roster at Regis University and, 
if his surgery was successful, he would return to teaching 
thereafter.)  

Based on the provisions of 38 C.F.R. § 21.52 and the 
determination of the vocational rehabilitation counselor that 
the veteran does not have an employment handicap, or, for 
that matter, a serious employment handicap, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and the provisions of 38 U.S.C.A. § 5107 
regarding benefit of the doubt are not applicable.  


ORDER

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title  
38, United States Code, because of a serious employment 
handicap, is denied.



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

